Citation Nr: 1430735	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder prior to September 20, 2011, and in excess of 70 percent since September 20, 2011.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Updated treatment records and a current VA examination are needed to adjudicate the claim.  

A December 2011 VA treatment record notes that the Veteran attended an individual therapy session, where he stated that he continues to notice more depression lately, in part, due to his financial problems.  He stated thinking about suicide but denied having an intent or plan.  The record also notes that the Veteran attends monthly therapy sessions with a psychologist for his service-connected PTSD, and his next session was scheduled in about a month from December 2011.  The Veteran's claims file does not contain any medical records since this time.

The Veteran was last afforded a VA examination for his service-connected PTSD in September 2011.  As there are pertinent treatment records after that date and complaints of worsening symptoms, a new examination is needed to properly evaluate the Veteran's PTSD.  Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran's claims folder includes a VA Form 21-22, dated in November 2009, in favor of Disabled American Veterans.  In May 2014, that organization presented written argument in support of the current claim.  According to VBMS, the Veteran may be represented by Texas Veterans Commission.  There is no related VA Form 21-22 appointing that organization as representative associated with the paper claims folder.  On remand, the Veteran should be contacted to determine which organization is the appropriate representative.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify which organization is representing him in connection with the current appeal.  Once identified, make sure there is a current VA Form 21-22 in favor of the current representative.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since December 2011.  After securing the necessary release, obtain these records and associate with the claims file.
 
3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also address any functional impairment caused by the Veteran's PTSD disability.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



